Citation Nr: 0628121	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to a service-connected left 
knee disorder.

3.  Entitlement to service connection for right knee 
arthritis, claimed as secondary to a service-connected left 
knee disorder.

4.  Entitlement to an increased (compensable) evaluation for 
right knee arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1945 to July 
1946 and from December 1948 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for arthritis of the right knee, and an increased 
(compensable) rating for right knee arthralgia, and from a 
January 2006 rating decision of the Providence, Rhode Island 
RO, which denied entitlement to service connection for left 
ankle and hip disabilities.  The Providence RO now has 
jurisdiction.  

On August 18, 2006, the Board granted a motion to advance the 
appeal on its docket. 

The issue of an increased evaluation for right knee 
arthralgia is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on your part.


FINDINGS OF FACT

1.  Left hip degenerative joint disease is etiologically 
related to his service-connected status post left knee 
replacement.

2.  Left ankle degenerative joint disease is etiologically 
related to his service-connected status post left knee 
replacement.

3.  Right knee degenerative joint disease is etiologically 
related to his service-connected status post left knee 
replacement.


CONCLUSIONS OF LAW

1.  The veteran's left hip degenerative joint disease is 
proximately due to or the result of his service-connected 
status post left knee replacement.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006).

2.  The veteran's left ankle degenerative joint disease is 
proximately due to or the result of his service-connected 
status post left knee replacement.  38 C.F.R. § 3.310.

3.  The veteran's right knee degenerative joint disease is 
proximately due to or the result of his service-connected 
status post left knee replacement.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connected compensation is paid for disability 
resulting from personal injury suffered or disease contracted 
in active service.  38 U.S.C.A. § 1110.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is granted for aggravation of a non-service-connected disease 
or disability by a service connected disease or disability 
under 38 C.F.R. § 3.310, and compensation is payable for the 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  The 
reasonable doubt doctrine is applicable even in the absence 
of official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Left Hip and Left Ankle

The veteran maintains that his current left hip and left 
ankle degenerative joint disease are a result of his service-
connected left knee disorder.  The veteran has reported on 
numerous occasions his belief that his left knee aggravates 
his hip and ankle condition.  

The Board notes that service connection is currently in 
effect for status post total left knee replacement.  The 
Board observes that service connection was in effect for a 
left knee meniscectomy with degenerative joint disease prior 
to the total left knee replacement.  

VA outpatient treatment records reveal that the veteran has 
reported pain in his left hip and left ankle since 2002.  In 
a November 2005 VA outpatient treatment record, the veteran 
was noted to have degenerative joint disease of the left hip 
and left ankle.  The nurse practitioner providing the 
treatment opined that the veteran's left hip and ankle 
degenerative joint disease were at least as likely as not 
related to his left knee condition due to the veteran's 
abnormal gait.  The veteran had been limping for the past 
three years.  

In January 2006, the veteran was afforded a VA examination by 
a physician.  At the time of the examination, the veteran 
reported having left hip and ankle pain.  X-rays of the left 
hip revealed minimal sclerosis of the superior acetabular 
rim, but the joint appeared congruent and the joint surfaces 
were maintained.  X-rays of the left ankle revealed minimal 
beaking of the superior tarsal bones with otherwise congruent 
joints.  

The examiner rendered diagnoses of degenerative joint disease 
of the left hip, mild; and degenerative joint disease of the 
left ankle, minimal by X-ray.  The examiner indicated that 
this was a symptom picture of an extremity that apparently 
was the seat of severe degenerative disease for which he 
received a total knee replacement.  The examiner noted that 
the veteran still had some symptoms from the surgery, 
including swelling and redness and slight limitation of 
motion.  He observed that the degenerative joint disease seen 
in the hip and ankle was minor and considering the age of the 
veteran was consistent with a normal degenerative disease.  

There are conflicting medical opinions as to the etiology of 
the veteran's left hip and left ankle degenerative joint 
disease.  Both opinions were supported by a plausible 
rationale.  The VA examiner was a physician, while the 
medical professional providing the treatment was only a nurse 
practitioner.  On the other hand the nurse practitioner took 
into account the history of limping, while there is no 
indication that the VA examiner considered the effect of this 
symptom.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

It cannot be stated that the preponderance of the evidence is 
against the claim of service connection for left hip and left 
ankle degenerative joint disease as secondary to the service-
connected status post left knee replacement.  Therefore, 
service connection for left hip and left ankle degenerative 
joint disease is warranted.

Right Knee Degenerative Joint Disease

The veteran maintains that his current right knee 
degenerative joint disease is a result of his service-
connected left knee disorder.

At the time of a November 2002 VA examination, the veteran 
reported that his right knee buckled and caught as a result 
of overuse due to his left knee disorder.  X-rays taken at 
that time revealed right knee arthritis.  

At the time of an October 2003 VA examination, performed by a 
nurse practitioner, the veteran reported having had pain in 
both knees while in the military.  He stated that he again 
had the onset of right knee pain over the past one and one-
half years.  He reported that the pain was in his knee cap.  
He denied any radiation of the pain.  The veteran stated that 
he was afraid of his right knee giving out on him.  He noted 
feeling unstable when stair climbing.  

X-rays taken at that time revealed mild loss of joint space.  
The examiner diagnosed mild degenerative joint disease of the 
right knee.  She indicated that the right knee degenerative 
joint disease was not related to the service-connected left 
knee injury.  The veteran was noted to have discrepancy in 
the length of his legs, with his left leg being .5 cm. 
shorter than his right leg, but seeing as this was less than 
one centimeter, it was considered a normal variant of 
asymmetry of leg length.  

The examiner noted that the veteran had done a significant 
amount of farm work in the past and had successfully worked 
to the age of retirement, including working as a correctional 
officer.  She stated that she could not relate the 
degenerative joint disease of the right knee as being 
secondary to the service-connected degenerative joint disease 
of the left knee.  

In a January 2004 note, the veteran's private physician, J. 
Leffers, M.D., wrote that because of the veteran's left knee 
trouble, the right knee bore more stress and often hurt.  He 
noted that physical examination and X-rays were consistent 
with osteoarthritis of the right knee.  

The VA examiner's opinion seems to weigh against a finding 
that the right knee arthritis is the proximate cause of the 
arthritis of the left.  She did not provide a clear rationale 
for this conclusion, nor did she specifically comment on the 
question of aggravation.  The private physician did not 
provide a clear opinion linking the right knee arthritis to 
that on the left, but essentially did opine that the left 
knee arthritis aggravated the right knee disability.  

Again, the opinions place the evidence in relative equipoise.  
Resolving reasonable doubt in the veteran's favor, service 
connection is granted for right knee arthritis as secondary 
to the service connected left knee arthritis.



ORDER

Service connection for left hip degenerative joint disease as 
secondary to service-connected status post left knee 
replacement is granted. 

Service connection for left ankle degenerative joint disease 
as secondary to service-connected status post left knee 
replacement is granted. 

Service connection for right knee degenerative joint disease 
as secondary to service-connected status post left knee 
replacement is granted. 



REMAND

With regard to the veteran's claim for an increased 
evaluation for right knee arthralgia, as the Board has now 
granted service connection for right knee degenerative joint 
disease, these matters are inextricably intertwined.  The 
Board is prohibited from rating the veteran's right knee 
degenerative joint disease in the first instance.  Cf. 
Bernard v. Brown, 4 Vet App 384 (1993).

The most recent right knee examination in January 2006, noted 
the range of knee flexion, but did not contain a specific 
finding as to the range of right knee extension.  This 
finding is needed to rate the disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA orthopedic examination of his right 
knee to determine severity of his 
service-connected right knee disorder.  
The claims folder must be made available 
to the examiner for review.

The examiner should report the ranges of 
right knee flexion and extension in 
degrees.

The examiner should determine whether the 
right knee disability is manifested by 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to flare ups, weakened movement, 
excess fatigability, incoordination, or 
pain.

The examiner should also report whether 
there is recurrent subluxation or lateral 
instability, and if present, its 
severity.

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4. 

2.  Then readjudicate the claim, and 
assign a rating for right knee arthritis.  
After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


